Citation Nr: 1816387	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  13-32 209	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a finally-denied claim for residuals of a right shoulder dislocation.

2.  Whether new and material evidence has been submitted to reopen a finally-denied claim for right knee arthritis.

3.  Whether new and material evidence has been submitted to reopen a finally-denied claim for residuals of a head injury.

4.  Whether new and material evidence has been submitted to reopen a finally-denied claim for a cervical spine disability.

5.  Entitlement to service connection for eye disability/vision problems, to include as residuals of a head injury.

6.  Entitlement to a disability rating greater than 20 percent for disability of the left glenohumeral joint, post open reduction and repair.

7.  Entitlement to a disability rating greater than 10 percent for residuals of a partially severed quadriceps tendon in the left knee.

8.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from May 1986 to February 1994.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 RO decision.  The Veteran presented sworn testimony in support of his appeal during a November 2017 videoconference hearing before the undersigned Veterans Law Judge.  

If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability is warranted as a result of that disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  During the November 2017 hearing, the Veteran specifically testified that he believes he is rendered unemployable due to his service-connected disabilities on appeal.  Therefore, the Board has included TDIU as an issue on appeal.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action on his part is required.


REMAND

Unfortunately, this appeal is not yet ready for Board review.  Based upon the Veteran's November 2017 testimony and review of the current evidence of record, additional evidentiary development is necessary.  

Claims to reopen

The claims for entitlement to service connection for residuals of a right shoulder dislocation, right knee arthritis, residuals of a head injury, and a cervical spine disability were denied by the RO in February 2006.  The Veteran did not appeal this decision and it thus became final one year after he was notified of the decision.  38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The basis for these denials was that the disabilities were not reflected in the Veteran's service treatment records.  However, the Veteran testified during the hearing that he had clinical treatment during service, to include at Fort Hood, when he was thrown from a truck, injuring his head and knees; Fort Bliss, when he collapsed while performing pushups; and Darnell Army Medical Center, again for a head and neck injury when he scraped the top of his scalp and had stitches.  Review of the service treatment records in the file reveals no clinical hospital records reflecting these injuries.  The file also contains in indication that clinical hospital records have been requested, other than the report of the Veteran's left shoulder surgery.  This is preliminary evidentiary development which must be completed before a determination regarding whether new and material evidence has been submitted.  

Eye disability

Regarding the Veteran's eye disability, he testified that he required glasses in service, but that more recently, he has been seeing floaters in his eyes and halos when he is near incandescent bulbs and mercury lights.  He postulates that these symptoms are related to head injury during service.  Congenital or developmental defects such as refractive error of the eye and personality disorders are not diseases or injuries for the purposes of service connection.  38 C.F.R. § 3.303(c), 4.9.  See Winn v. Brown, 8 Vet. App. 510, 516 (1996), and cases cited therein.  Therefore, it must be determined whether the Veteran has an ocular disability which is not congenital or developmental and which is related to service in some way.  After obtaining the records regarding service treatment following the Veteran's two claimed head injuries, he should be provided with a VA examination for this purpose.  

Increased rating claims

Currently, the record on appeal contains VA treatment records from VA facilities in Pittsburgh dated through 2013.  However, during the hearing, the Veteran testified he has recently been receiving VA and private medical care in Tuscaloosa, Alabama.  He has had orthopedic care through the University Orthopedic Clinic in Tuscaloosa, to include magnetic resonance imaging scans of his knees and skull.  Additionally during and just prior to the appeal period, he reports receiving VA medical care in Birmingham, San Antonio, Waco, as well as facilities in Pittsburgh and Tuscaloosa.  These records must be obtained for review by adjudicators.

The Veteran was most recently provided with a VA orthopedic examination for purposes of identifying his functional limitations in November 2009.  He asserts that his left shoulder and left knee impairment has worsened since that time.  Therefore, updated information as to his service-connected impairment is necessary.  Additionally, there have been some changes in the law since that time, so that additional information is necessary as well.  

Regarding the Veteran's left shoulder specifically, he testified that his left humerus is deformed compared to his right humerus, and that he has fibrous union from his scapula to his humerus.  Neither of these symptoms is reflected in the current medical evidence available for review; therefore, particular attention should be paid to these complaints during adjudication on remand.

With regard to the Veteran's left knee, recent medical records reflect that in addition to the partially torn quadriceps tendon for which service connection has been granted, he currently has a torn anterior cruciate ligament, a medial meniscal tear, and a patellar tendon tear, as well as degenerative joint disease in the left knee.  Medical opinion is necessary to identify whether these additional tears and joint disease are related to the torn quadriceps tendon in any way.  

With regard to the Veteran's intertwined claim for TDIU, although VA has obtained pertinent medical records from the Social Security Administration, no copy of the decision awarding him Social Security disability benefits has been obtained.  Additionally, the Veteran should be requested to provide a complete history as to his recent employment.

During the hearing, the Veteran testified that he has been receiving long-term disability payments through the American Fidelity Insurance Company.  As these records are likely to be relevant to these matters, they should be requested as well.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request through official channels all clinical hospital records pertaining to the Veteran from Fort Hood, when he was thrown from a truck, injuring his head and knees; Fort Bliss, when he collapsed while performing pushups; and Darnell Army Medical Center, again for a head and neck injury when he scraped the top of his scalp and had stitches.

2.  After securing the necessary release, the AOJ should obtain all records pertaining to the Veteran's orthopedic treatment at the University Orthopedic Clinic in Tuscaloosa, to include magnetic resonance imaging scans of his knees and skull and any other test reports.  

3.  All VA medical treatment records pertaining to the Veteran at VA medical facilities in Birmingham, San Antonio, Waco, and Tuscaloosa must be obtained and associated with the claims file.  Additionally, all VA treatment records generated by facilities in Pittsburgh subsequent to 2013 must be obtained and associated with the claims file.  

4.  The AOJ should obtain from the Social Security Administration the records pertinent to the adjudication of the Veteran's claim for Social Security disability benefits, to include complete decision documents.

5.  After securing the necessary release, the AOJ should obtain all records pertaining to the Veteran's long term disability payments, include decision documents and medical records, from the American Fidelity Insurance Company, or whatever organization is currently administering this claim.  

6.  AFTER obtaining the records requested above, to the extent possible, the Veteran should be afforded an appropriate VA examination to identify whether the Veteran has an ocular disability which is not congenital or developmental, and if so, whether such disability is related to service in some way, to include as a residual of head injury.  The claims folder should be made available to the examiner for review before the examination.  All tests and studies deemed helpful by the examiner should be accomplished in conjunction with the examination.  The complete rationale for all conclusions reached should be fully explained.  

7.  Afford the Veteran an appropriate VA examination to determine the nature and severity of his service-connected left knee and left shoulder disabilities.  In addition to the usual clinical measurements, comparison between the left knee and shoulder and the (currently non-service connected) right knee and shoulder must be undertaken with the results of such comparison fully described.

In order to comply with Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017), the examiner is asked to describe whether pain, weakness, fatigue and/or incoordination significantly limits functional ability during flares or repetitive use, and if so, the examiner must estimate range of motion during flares or repetitive use.  If the examination does not take place during a flare or repetitive testing cannot be performed, the examiner should have the Veteran describe and/or demonstrate the extent of motion loss during flares or repetitive use and provide the extent of motion loss described in terms of degrees.  If there is no pain and/or no limitation of function, such facts must be noted in the report.  The examiner should comment as to whether there is any medical reason to accept or reject the Veteran's description of reduced range of motion during flares or repetitive use. 

Also, in order to comply with the Court's decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the VA examination must include range of motion testing in the following areas: 

 Active motion;
 Passive motion;
 Weight-bearing; and
 Nonweight-bearing.

The examiner is requested to determine whether the Veteran's left torn anterior cruciate ligament, medial meniscal tear, patellar tendon tear, and degenerative joint disease in the left knee are related to service and/or to the service-connected torn quadriceps tendon.  

All tests and studies deemed helpful by the examiner should be performed in conjunction with the examination.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The VA examiner should provide a complete rationale for any opinions provided.  

8.  The Veteran should be provided with the appropriate application for unemployability benefits and requested to provide complete information as to his employment history.

9.  After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).






_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

